UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7189



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TERRY LAMAR BRICE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-92-328, CA-95-701)


Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Terry Lamar Brice, Appellant Pro Se.     David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration in this 28 U.S.C. § 2255 (1988) motion.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Brice v. United States, No. CR-92-328; CA-
95-701 (D.S.C. July 18, 1995). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         AFFIRMED




                                2